Title: Stephen Van Rensselaer to the Tenants of Rensselaerwyck, [July–August 1786]
From: Van Rensselaer, Stephen
To: Tenants of Rensselaerwyck


[July–August, 1786]
Sir
The situation in which you occupy the lands in your possession in the manor of Rensselaærwyck must of course make you anxious to be put upon a more certain and explicit footing. On my part it is my wish not merely to do justice but to act liberally towards those with whom I have any concerns of property. In this disposition I have concluded to give you a lease in fee for the farm in your possession on such terms and conditions as will be reasonable in respect to you and consistent with a due regard to myself and my family. You will therefore call upon me at my house on  in order that what is necessary may be done.
I am Sir   Your hum ser
A Hamilton
